Title: To John Adams from James Riley, 14 November 1817
From: Riley, James
To: Adams, John


				
					Sir
					Middleton Connecticut Novr 14th 1817
				
				I had the Honour duly to receive your highly esteemed favour re commendatory of my Narrative, under date of 23d July last.—It would have given me great pleasure, to become personally acquainted with a Gentleman, who has been so preeminently favoured by Heaven, with extraordinary intellect, Virtue, talents, & strength of mind, whose life has been devoted to his countrys best interests, in promoting & consolidating Her independence, and in framing her inimitable institutions and whose memory must be venerated by Americans, as long as the, name of freedom, shall by them be held dear, or to the latest posterity sacred name, & thrice sacred attribute; which one but him who has either seen or felt the galling chain of Tyranny, or of Slavery can duly appreciate.When I had been redeemed from Slavery and arrived at Tangier in Morocco, I was Hospitably received & entertained by our Consul General there, Mr Simpson, appointed by your Friend & cotemporary, Our beloved Washington—Since that Period, he has filled that office, I believe, with dignity, and in an honourable manner acquitted himself of its duties. His accounts with our Government have remained in an unsettled State, he informs me, for many years past and he requests me, as he is now reduced to poverty, to undertake a settlement for him with the Honorable Mr Adams, present secretary of State, your Worthy Son; and he has furnished me with all his Vouchers, in order to facilitate that object & throws himself upon the liberality & Justice of the Government which he has served, (and he thinks faithfully,) for more than a quarter of a century. My intention is to proceed to the seat of Government in the course of two weeks when I shall have occasion to call on the secretary of State on this business & as I have not the honour of being known to him, I should esteem it a most particular favour if, when you write him, you will be so kind as to mention the subject & recommend it in a favourable manner, particularly , as you, for so long a time, filled some of the most important stations, in the Power of a great and free people to bestow on their most respected fellow CitizenI have the Honour to be, Sir, with the / most Profound respect & the greatest  / Esteem your obliged & Obedt Servt
				
					James Riley
				
				
			